SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1110
CA 16-00665
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF THE APPLICATION FOR A REVIEW
UNDER ARTICLE 7 OF THE REAL PROPERTY TAX LAW
OF A TAX ASSESSMENT BY MAUDE DEVELOPMENT, LLC
C/O WALGREENS, PETITIONER-APPELLANT,

                      V                                            ORDER

BOARD OF ASSESSMENT REVIEW AND/OR ASSESSOR OF
THE CITY OF CORNING, CITY OF CORNING,
RESPONDENTS-RESPONDENTS,
AND CORNING-PAINTED POST SCHOOL DISTRICT,
INTERVENOR-RESPONDENT.


STAVITSKY & ASSOCIATES LLC, NEW YORK CITY (BRUCE J. STAVITSKY OF
COUNSEL), FOR PETITIONER-APPELLANT.

BARCLAY DAMON, LLP, ELMIRA (BRYAN J. MAGGS OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.

HARRIS BEACH, PLLC, SYRACUSE (TED H. WILLIAMS OF COUNSEL), FOR
INTERVENOR-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Steuben County
(Marianne Furfure, A.J.), entered June 1, 2015 in proceedings pursuant
to RPTL article 7. The judgment, among other things, denied the
petitions challenging the real property tax assessment for the 2009
and 2010 tax years.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 24 and 31, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court